SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayer's ID (CNPJ/MF) No. 33.042.730/0001-04 State Registry (NIRE) No. 35-3.0039609.0 MATERIAL FACT Companhia Siderúrgica Nacional (BOVESPA: CSNA3; NYSE: SID) (“CSN” or “Company”), pursuant to Article 157, Paragraph 4, of Law 6404/76, as amended and to the Instruction of the Securities and Exchange Commission (“CVM”) No. 358/02, as amended, informs its shareholders and the market in general that, in exceptional circumstances, it will not make available the Quarterly Statement for the first quarter of 2017 ("1 st QS 2017") within the period established by CVM Instruction No. 480/09, due to the review of the accounting treatment agreed for the operation carried out by the Company on November 30, 2015, which resulted in the combination of the mining and related logistics businesses, without modification of its business structure. This review affects the Financial Statements for the fiscal year ended on December 31, 2015 and consequently affects the opening balances of the Financial Statements for the year ended on December 31, 2016 ("FS 2016") and for the 1 st QS 2017. However, considering the duty to inform and act with diligence and transparency, the Company decided to disclose to the market the main operating indicators of the first quarter of 2017, not yet reviewed by our independent auditors, which are not affected by these potential adjustments that may arise as a result of the reviews that are in progress, as follows: Highlights 1Q16 4Q16 1Q17 Change 1Q17 x 4Q16 1Q17 x 1Q16 Steel Sales (Thousand t) 1% (4%) - Domestic Market 52% 62% 52% (10%) - - Overseas Subsidiaries 42% 34% 41% 7% (1%) - Exports 6% 4% 7% 3% 1% Average Net Revenue per tonne (R$/t) 2,196 2,495 2,522 1% 15% Iron Ore Sales (thousand t)¹ (21%) (13%) - Domestic Market 13% 14% 19% 5% 6% - Exports 87% 86% 81% (5%) (6%) Average Net Revenue per tonne (USD/t) (CFR + FOB) 5 35 53 62 17% 77% Consolidated Results (R$ million) Net Revenue 3,844 4,519 4,412 (2%) 15% Adjusted EBITDA² 733 1,249 1,333 7% 82% Steel 420 545 610 12% 45% Mining 283 511 620 21% 119% Logistics 130 163 137 (16%) 5% Railways 121 137 123 (10%) 2% Port 9 26 14 (46%) 56% Cement 8 2 12 - 50% Energy 15 17 19 12% 27% Eliminations (124) 12 (65) - (48%) Financial Result (R$ million) Proporcional Financial Result 4 (968) (711) (522) (27%) (46%) Result with Exchange Rate Variation (329) 14 179 - - CAPEX 330 452 189 (58%) (51%) Adjusted Net Debt³ 26,654 25,831 25,477 (1%) (4%) Adjusted Cash Position³ 6,572 5,762 5,146 (11%) (22%) Net Debt / Adjusted EBITDA² 8.7x 6.3X 5.4x (0.9x) (3.3x) 1 Iron ore sales volumes include 100% of the stake in NAMISA until November 2015 and 100% of the stake in CSN Mineração (former “Congonhas Minérios”) as of December 2015. As of December 2015, iron ore volumes include sales to UPV. 2 Adjusted EBITDA is calculated based on net income/loss, plus depreciation and amortization, income tax, net financial result, results from investees, other operating income (expenses) and includes the proportional share of EBITDA of the jointly-owned investees MRS Logística and CBSI. Adjusted EBITDA includes the 60% stake in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and the 100% stake in CSN Mineração, 37.27% in MRS and 50% in CBSI as of December 2015. ³Adjusted net debt and adjusted cash include the 33.27% stake in MRS, 60% in Namisa and 50% in CBSI until November 2015. As of December 2015 these lines include the 100% stake in CSN Mineração, 37.27% in MRS and 50% in CBSI, and exclude Forfaiting and Debtor Risk operations. 4 The managerial financial result includes the 60% stake in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and the 100% stake in CSN Mineração, 37.27% in MRS and 50% in CBSI as of December 2015. 5 From 2017, CSN will simultaneously disclose the iron ore price CFR + FOB and, for comparative purposes, we adjusted theprevious quarters. The Company is committed to disclosing the Financial Statements for 2016, as well as the 1 st ITR 2017, as soon as possible. The sooner the date for the completion of the work is established, the Company will disclosed it to the market. São Paulo, May 15, 2017. David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 5, 2017 COMPANHIA SIDERÚRGICA NACIONAL By: /
